Citation Nr: 1609874	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-15 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines




THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978 and from May 2006 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  

In the August 2012 rating decision which denied the current claim on appeal, the RO also denied entitlement to service connection for erectile dysfunction.  In August 2013, the Veteran filed a notice of disagreement to the denial of his claim for service connection for erectile dysfunction, and in May 2014, he perfected that appeal.  Subsequently, in an April 2015 rating decision, the RO awarded service connection for erectile dysfunction as well as special monthly compensation based upon loss of use of the creative organ.  Because service connection was granted for erectile dysfunction, the May 2014 rating decision constitutes a full grant of the benefit sought regarding this issue.  Therefore, it is no longer on appeal.


FINDING OF FACT

Since the initial grant of service connection, the Veteran's bilateral hearing loss was manifested by no worse than level I hearing impairment in the right ear and level I hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue of entitlement to a compensable initial rating for bilateral hearing loss, this matter stems from a notice of disagreement to the rating decision which granted service connection and awarded the initial rating and effective date assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met, as the Veteran was provided a copy of the rating decision and statement of the case.

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded a VA examination with respect to his claim in July 2012.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the July 2012 VA examination provided in this case to be adequate, as it provides subjective and objective findings sufficient to rate the severity of the Veteran's bilateral hearing loss under the pertinent diagnostic code rating criteria and includes a discussion of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board acknowledges the request made by the Veteran's representative in the February 2016 informal hearing presentation that the Veteran be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss because the most current examination of record is dated in July 2012, and is almost four years old.  However, the duty to assist does not require a remand for a new VA examination solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the Veteran's representative nor the Veteran have indicated that the Veteran's hearing loss has worsened in severity since the July 2012 VA examination, and none of the medical evidence received since July 2012 reflects a worsening of hearing acuity.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to a compensable initial rating for his bilateral hearing loss.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for a higher evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By an August 2012 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable initial evaluation was awarded, effective August 8, 2011, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a notice of disagreement contesting the assigned rating in August 2013, and he perfected his appeal in May 2014.  

In July 2012, the Veteran was afforded a VA examination with regard to his bilateral hearing loss.  On the authorized audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
55
45
LEFT
35
35
55
50

The average pure tone threshold for the relevant frequencies was 43 for the right ear, and 44 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in each ear, using the Maryland CNC test.  Otoscopy showed bilateral patent canal with intact tympanic membranes.  Acoustic immittance was normal in each ear.  Ipsilateral and contralateral acoustic reflexes were abnormal in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted his ordinary conditions of daily life and ability to work in that the Veteran showed difficulty understanding spoken words and phrases in the presence of background noise and when using a telephone or cellphone.  The Veteran was using a hearing aid in the right ear for the prior two years, which he bought due to hearing loss.

VA treatment records from 2012 through 2015 were obtained, which do not reveal any pertinent audiological findings.

In support of his claim, the Veteran submitted a private audiogram dated in July 2013.  The private audiogram shows relevant pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
-
50
LEFT
35
35
-
45

Speech audiometry revealed a speech discrimination score of 96 percent in the right ear and 100 percent in the left ear.  The report does not indicate whether the Maryland CNC test was used to determine speech recognition ability.

Parenthetically, the Board notes that the July 2012 private audiogram was uninterpreted.  The Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  Nevertheless, the puretone threshold at 3000 Hertz was not indicated, as required for rating purposes pursuant to 38 C.F.R. § 4.85(d) (2015).

While the July 2013 private audiogram report indicates that word recognition testing was performed, it does not reflect that the test performed was the Maryland CNC test, as required by VA regulations.  38 C.F.R. § 4.85.  Therefore, the results of that audiogram are not adequate to determine the level of hearing impairment caused by the Veteran's hearing loss under the pertinent rating criteria.  Id.  While 38 C.F.R. § 4.85, Table VIa permits the use of only pure tone threshold averages, without speech discrimination testing, to determine the appropriate numeric designation of hearing impairment in certain circumstances, those circumstances are not present in this case.  See 38 C.F.R. §§ 4.85(c); 4.86.  Accordingly, the Board will not consider the results of the July 2013 private audiogram in determining the level of disability caused by the Veteran's bilateral hearing loss, as it is an inadequate examination.  Still, even if the July 2013 private physician used the Maryland CNC test to determine speech recognition ability, the results of the July 2013 audiometric testing are, in fact, improved from the results reported in July 2012, and would not lead to the compensable initial rating sought by the Veteran.

The audiometric test results from the July 2012 VA examination reveal hearing loss resulting in Level I hearing acuity, bilaterally.  

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

With a numeric designation of I for the right ear and I for the left ear, the point of intersection on Table VII requires the assignment of a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.  Accordingly, a compensable initial evaluation is not warranted for bilateral hearing loss.  

Additionally, the Veteran's service-connected hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86 at any time during the course of his appeal.  Accordingly, a compensable initial evaluation for bilateral hearing loss is not warranted. 

After review of the evidence of record, there is no evidence of record that would warrant a compensable rating for the Veteran's service-connected bilateral hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2014); see also Fenderson, 12 Vet. App. 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's bilateral hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that a compensable rating would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's bilateral hearing loss disability picture is not so unusual or exceptional in nature as to render the schedular rating for this disorder inadequate.  The criteria by which the Veteran's bilateral hearing loss is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  As demonstrated by the evidence of record, the Veteran's bilateral hearing loss is manifested by impaired hearing acuity in each ear.  On VA examination in July 2012, the functional impact of the Veteran's hearing loss was described as difficulty understanding spoken words and phrases in the presence of background noise, and when using a telephone, and the need to use a hearing aid in the right ear.  When comparing these findings with the hearing acuity contemplated by the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's bilateral hearing loss disability are not inadequate.  A compensable evaluation is provided for certain audiological findings for bilateral hearing loss, but the medical evidence reflects that those findings are not present in this case.  See 38 C.F.R. § 4.85, Table VI.  Therefore, the noncompensable evaluation awarded is adequate and no referral is required.  See 38 C.F.R. § 4.85; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson  v. McDonald, 762 F.3d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson , 762 F.3d 1362.  

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected bilateral hearing loss.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable initial evaluation for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


